 



Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered
into as of the 28th day of July 2006, by and between Ameristar Casinos, Inc., a
Nevada corporation, with its principal offices located at 3773 Howard Hughes
Parkway, Suite 490 South, Las Vegas, Nevada 89109 (the “Company”), and john m.
boushy (the “Executive”).
RECITALS
     WHEREAS, the Company conducts a business in the gaming industry, including
the operation of casinos, hotels, restaurants and other similar amenities, and
the Executive has substantial expertise and experience in all aspects of the
gaming industry; and
     WHEREAS, the Company desires to hire the Executive, and the Executive has
agreed to enter into employment with the Company, on the terms and conditions
set forth herein.
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the Company and
the Executive (each individually a “Party” and together the “Parties”) agree as
follows:
TERMS AND CONDITIONS
     1. DEFINITIONS. In addition to certain terms defined elsewhere in this
Agreement, the following terms shall have the following respective meanings:
     1.1 “Affiliate” shall mean any Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with the Person specified. For purposes of this definition, control of a
Person means the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise and,
in any event and without limitation of the previous sentence, any Person owning
ten percent (10%) or more of the voting securities of another Person shall be
deemed to control that Person.
     1.2 “Base Salary” shall mean the salary provided for in Section 3.1 of this
Agreement.
     1.3 “Board” shall mean the Board of Directors of the Company.
     1.4 “Cause” shall mean that the Executive:
     (a) has been formally charged with or convicted of a felony or any crime
involving fraud, theft, embezzlement, dishonesty or moral turpitude;
Executive’s Initials jmb
Company’s Initials pcw

1



--------------------------------------------------------------------------------



 



     (b) has participated in fraud, embezzlement or other act of dishonesty
involving the Company;
     (c) has been found unsuitable to hold a gaming license or has failed in a
timely manner to seek or obtain any finding of suitability or other approval by
any gaming regulatory authority whose license, finding of suitability or other
approval is legally required as a condition of the Executive’s performance of
his duties and responsibilities under this Agreement;
     (d) has failed to fulfill or maintain all suitability and character
requirements for continued employment by the Company as from time to time may be
imposed pursuant to the Company’s Gaming Compliance Program, written Company
policies or gaming laws, regulations or orders applicable to the Company or one
of its Affiliates;
     (e) in carrying out his duties under this Agreement, has engaged in acts or
omissions constituting gross negligence or willful misconduct resulting in, or
which, in the good faith opinion of the Board could be expected to result in,
substantial economic harm to the Company;
     (f) has failed for any reason, within ten (10) days of receipt by the
Executive of written notice thereof from the Company, to correct, cease or alter
any action or omission that (i) in the good faith opinion of the Board does or
may materially and adversely affect its business or operations, (ii) violates or
does not conform with the Company’s policies, standards or regulations or
(iii) constitutes a material breach of this Agreement;
     (g) has through willful or grossly negligent conduct disclosed any
Confidential Information without authorization except as otherwise permitted by
this Agreement, any other agreement between the Parties or any policy of the
Company in effect at the time of disclosure; or
     (h) has failed for any reason, within ten (10) days of receipt by the
Executive of written notice thereof from the Company, to correct, cease or alter
any action or omission by which the Executive has breached his or her duty of
loyalty to the Company.
The Company shall have the burden of proving Cause in any dispute or proceeding
between the Company and the Executive.
     1.5 A “Change in Control” shall be deemed to have occurred if:
     (a) individuals who, as of the date of this Agreement, constitute the
entire Board of Directors of the Company (“Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board of Directors of the
Company;
Executive’s Initials jmb
Company’s Initials pcw

2



--------------------------------------------------------------------------------



 



provided, however, that any individual becoming a director subsequent to such
date whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least a majority of the then Incumbent Directors
(other than an election or nomination of an individual whose assumption of
office is the result of an actual or threatened election contest relating to the
election of directors of the Company), also shall be an Incumbent Director; or
     (b) the stockholders of the Company shall approve (A) any merger,
consolidation, or recapitalization of the Company (or, if the capital stock of
the Company is affected, any subsidiary of the Company) or any sale, lease, or
other transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company (each of the foregoing being an “Acquisition Transaction”)
where (1) the stockholders of the Company immediately prior to such Acquisition
Transaction would not immediately after such Acquisition Transaction
beneficially own, directly or indirectly, shares representing in the aggregate
more than fifty percent (50%) of (a) the then outstanding common stock of the
corporation surviving or resulting from such merger, consolidation or
recapitalization or acquiring such assets of the Company, as the case may be
(the “Surviving Corporation”) (or of its ultimate parent corporation, if any)
and (b) the Combined Voting Power (as defined below) of the then outstanding
Voting Securities (as defined below) of the Surviving Corporation (or of its
ultimate parent corporation, if any) or (2) the Incumbent Directors at the time
of the initial approval of such Acquisition Transaction would not immediately
after such Acquisition Transaction constitute a majority of the Board of
Directors of the Surviving Corporation (or of its ultimate parent corporation,
if any) or (B) any plan or proposal for the liquidation or dissolution of the
Company; or
     (c) any Person (as defined below) other than a Permitted Holder (as defined
below) shall become the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
directly or indirectly, of securities of the Company representing in the
aggregate fifty percent (50%) or more of either (i) the then outstanding shares
of the Company Common Stock or (ii) the Combined Voting Power of all then
outstanding Voting Securities of the Company; provided, however, that
notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred for purposes of this clause (c) solely as the result of:
     (A) an acquisition of securities by the Company which, by reducing the
number of shares of the Company Common Stock or other Voting Securities
outstanding, increases (i) the proportionate number of shares of the Company
Common Stock beneficially owned by any Person to fifty percent (50%) or more of
the shares of the Company Common Stock then outstanding or (ii) the
proportionate voting power represented
Executive’s Initials jmb
Company’s Initials pcw

3



--------------------------------------------------------------------------------



 



by the Voting Securities beneficially owned by any Person to fifty percent (50%)
or more of the Combined Voting Power of all then outstanding Voting Securities;
or
     (B) an acquisition of securities directly from the Company, except that
this paragraph (B) shall not apply to:

  (1)   any conversion of a security that was not acquired directly from the
Company; or     (2)   any acquisition of securities if the Incumbent Directors
at the time of the initial approval of such acquisition would not immediately
after (or otherwise as a result of) such acquisition constitute a majority of
the Board of Directors of the Company.

(d) For purposes of this Section 1.5:
     (i) “Person” shall mean any individual, entity (including, without
limitation, any corporation (including, without limitation, any charitable
corporation or private foundation), partnership, limited liability company,
trust (including, without limitation, any private, charitable or split-interest
trust), joint venture, association or governmental body) or group (as defined in
Section 13(d)(3) or 14(d)(2) of the Exchange Act and the rules and regulations
thereunder); provided, however, that “Person” shall not include the Company, any
of its subsidiaries, any employee benefit plan of the Company or any of its
majority-owned subsidiaries or any entity organized, appointed or established by
the Company or such subsidiary for or pursuant to the terms of any such plan;
     (ii) “Voting Securities” shall mean all securities of a corporation having
the right under ordinary circumstances to vote in an election of the Board of
Directors of such corporation;
     (iii) “Combined Voting Power” shall mean the aggregate votes entitled to be
cast generally in the election of directors of a corporation by holders of then
outstanding Voting Securities of such corporation; and

  (a)   (iv) “Permitted Holder” shall mean (A) the Company or any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
and (B) to the extent they hold securities in any capacity whatsoever, Craig H.
Neilsen and Ray Neilsen and their respective estates, spouses, heirs, ancestors,
lineal descendants, step children, legatees and legal representatives, and the
trustees of any bona fide trusts of which one or more of the foregoing are the
sole beneficiaries or grantors thereof and

Executive’s Initials jmb
Company’s Initials pcw

4



--------------------------------------------------------------------------------



 



(C) any Person controlled, directly or indirectly, by one or more of the
foregoing Persons referred to in the immediately preceding clause (B), whether
through the ownership of voting securities, by contract, in a fiduciary
capacity, through possession of a majority of the voting rights (as directors
and/or members) of a not-for-profit entity, or otherwise;
     1.6 “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
succeeding provisions of law. Any references herein to specific sections of the
Code shall extend to and include the applicable succeeding provisions of law, if
any.
     1.7 “Company Property” shall mean all items and materials provided by the
Company to the Executive, or to which the Executive has access, in the course of
his employment, including, without limitation, all Confidential Information and
all other files, records, documents, drawings, specifications, memoranda, notes,
reports, studies, manuals, equipment, keys, computer disks, videotapes,
blueprints and other documents and similar items relating to the Company, its
Affiliates or their respective customers, whether prepared by the Executive or
others, and any and all copies, abstracts and summaries thereof.
     1.8 “Compensation Committee” shall mean the Compensation Committee of the
Board or Persons performing similar functions.
     1.9 “Competing Business” shall mean any Person engaged in the casino gaming
industry directly or through an Affiliate or subsidiary.
     1.10 “Confidential Information” shall mean all Confidential Information as
defined in the Company’s Confidentiality and Non-Disclosure Policy as in effect
from time to time, the current version of which has been delivered to the
Executive.
     1.11 “Deferred Compensation Plan” shall mean the Company’s Deferred
Compensation Plan, as in effect on the date of this Agreement and as it may be
amended from time to time. The terms and conditions of such Plan shall be
substantially similar during the Executive’s employment under this Agreement as
terms and conditions of comparable deferred compensation arrangements for other
senior executive officers of the Company in effect from time to time.
     1.12 “Disability” shall mean a physical or mental incapacity that prevents
the Executive from performing, with or without reasonable accommodation if
necessary, the essential functions of his position with the Company for a period
of ninety (90) consecutive days as determined: (a) in accordance with any
long-term disability plan provided by the Company of which the Executive is a
participant; or (b) by a licensed healthcare professional selected by the
Company, in its sole discretion, to determine whether a Disability exists, to
whom the Executive hereby agrees to submit to medical examinations. In addition,
the Executive may submit to the Company documentation of a
Executive’s Initials jmb
Company’s Initials pcw

5



--------------------------------------------------------------------------------



 



Disability, or lack thereof, from a licensed healthcare professional of his
choice. Following a determination of a Disability or lack of Disability by the
Company’s or the Executive’s licensed healthcare professional, the other Party
may submit subsequent documentation relating to the existence of a Disability
from a licensed healthcare professional selected by such other Party. In the
event that the medical opinions of such licensed healthcare professionals
conflict, such licensed healthcare professionals shall appoint a third licensed
healthcare professional to examine the Executive, and the opinion of such third
licensed healthcare professional shall be dispositive.
     1.13 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
     1.14 “Good Reason” as used in this Agreement shall mean and exist if,
without the Executive’s prior written consent, one or more of the following
events occurs and the Company fails for any reason, within ten (10) days of
receipt by the Company of written notice thereof from the Executive, to correct,
cease or alter any action or omission causing any such event(s):
     (a) the Executive is assigned any significant duties or responsibilities
that are inconsistent with the scope of duties and responsibilities associated
with the Executive’s position as described in Section 2.3, including without
limitation the requirement that the Executive report to any person other than
the Chief Executive Officer of the Company;
     (b) the Executive is required to relocate from, or maintain his principal
office outside of, a twenty-five (25) mile radius of his principal office
location as of the date of this Agreement;
     (c) the Executive’s Base Salary is decreased by the Company;
     (d) during the first twelve (12) months following a Change in Control, the
failure of the Company to award the Executive an annual bonus equal to at least
seventy-five percent (75%) of the average amount of the annualized bonus paid to
the Executive for the last two (2) full years;
     (e) the Executive is excluded from participation in any employee benefit or
short-term incentive plan or program or his benefits under such plans or
programs are materially reduced in violation of Section 4.1 or any other
provision of this Agreement;
     (f) the Company fails to pay the Executive any deferred payments that have
become payable under the Deferred Compensation Plan;
Executive’s Initials jmb
Company’s Initials pcw

6



--------------------------------------------------------------------------------



 



     (g) the Company fails to reimburse the Executive for business expenses
properly incurred in accordance with the Company’s policies, procedures or
practices;
     (h) the Company fails to obtain a written agreement from any assignee of
the Company to assume the Company’s obligations under this Agreement, the
Indemnification Agreement and any and all stock option and restricted stock
agreements between the Executive and the Company (or a substantially equivalent
replacement for such stock option and restricted stock agreements) upon an
assignment of this Agreement in a sale of assets constituting a Change in
Control;
     (i) at any time during the first five (5) years of the Executive’s
employment by the Company, the Company elects or appoints any individual other
than Craig H. Neilsen or the Executive as Chief Executive Officer of the
Company;
     (j) the Company fails to elect or appoint the Executive as Chief Executive
Officer of the Company within five (5) years of the commencement of the
Executive’s employment by the Company; or
     (k) a material breach by the Company of its obligations under this
Agreement, the Indemnification Agreement or any written plan documents or
agreements of the Company defining stock option rights, restricted stock rights
or employee benefit plan rights of the Executive.
If the Company disputes the existence of Good Reason, the Company shall have the
burden of proving the absence of Good Reason.
     1.15 “Indemnification Agreement” shall mean that certain Indemnification
Agreement of even date herewith by and between the Company and the Executive.
     1.16 “Person” shall mean any individual, firm, partnership, association,
trust, company, corporation, limited liability company or other entity.
     1.17 “Restricted Area” shall mean the areas within a fifty (50)-mile radius
of any specifically identified location at which the Company or one of its
Affiliates operates a casino, or has publicly announced in good faith an
intention to operate a casino, on the date of termination or expiration of the
Executive’s employment; provided, however, that (i) if the Company or one of its
Affiliates operates a casino, or has publicly announced in good faith an
intention to operate a casino, in the Las Vegas Strip and/or Las Vegas downtown
market areas but not in the Las Vegas “locals” market area, then the Restricted
Area in respect of such casino or casinos shall be applicable only to Las Vegas
Strip and Las Vegas downtown market area casinos, and (ii) if the Company or one
of its Affiliates operates a casino, or has publicly announced in good faith an
intention to operate a casino, in the Las Vegas “locals” market area but not in
the Las Vegas Strip and/or Las
Executive’s Initials jmb
Company’s Initials pcw

7



--------------------------------------------------------------------------------



 



Vegas downtown market areas, then the Restricted Area in respect of such casino
or casinos shall be applicable only to Las Vegas “locals” market area casinos.
     1.18 “Restriction Period” shall mean the period ending twelve (12) months
after the termination or expiration of the Term of Employment, regardless of the
reason for such termination or expiration.
     1.19 “Term of Employment” shall mean the period specified in Section 2.2.
     2. TERM OF EMPLOYMENT, POSITION AND RESPONSIBILITIES.
     2.1 Employment Accepted; Gaming Compliance Program Investigation.
     (a) The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company, for the Term of Employment, in the position
and with the duties and responsibilities set forth in Section 2.3, and upon such
other terms and subject to such other conditions as are stated in this
Agreement.
     (b) The Company acknowledges and agrees that, as required by the Company’s
Gaming Compliance Program, the Company has completed a personal background
investigation of the Executive to the satisfaction of the Company.
     2.2 Term of Employment. The initial Term of Employment shall commence on
August 31, 2006, and unless earlier terminated pursuant to the provisions of
this Agreement, the initial Term of Employment shall terminate at the close of
business on August 30, 2007; provided, however, that the initial Term of
Employment shall thereafter automatically be extended for successive one-year
terms, unless either Party gives written notice of termination in accordance
with Section 14 not less than sixty (60) days prior to the expiration of the
then-current Term of Employment. In the event that such notice is given, the
Executive’s employment shall terminate at the close of business on the last day
of then-current Term of Employment and in that event that date shall be the
Executive’s last day of employment.
     2.3 Title and Responsibilities.
     (a) During the Term of Employment, the Executive shall be employed as
President of the Company and will perform such other duties and services as,
from time to time, are reasonably required by the Company’s Chairman and Chief
Executive Officer or Board. The Executive shall be responsible for supervision
of the operations, finance, food and beverage, marketing, information
technology, administration, entertainment, communications and human resources
functions for the Company, and the Executive shall share responsibility with
other executives of the Company for the supervision of the procurement function
for the Company. The Executive shall be elected by the Board as a corporate
executive officer of the
Executive’s Initials jmb
Company’s Initials pcw

8



--------------------------------------------------------------------------------



 



Company at all times during the Term of Employment. The Executive will report
directly to the Chairman and Chief Executive Officer of the Company. During the
Term of Employment, the Company will not reduce the title or responsibilities of
the Executive in any material respect.
     (b) During the Term of Employment, the Executive shall devote substantially
all of his business time and attention to the business and affairs of the
Company and its subsidiaries and Affiliates and shall use his best efforts,
skills and abilities to promote the Company’s interests. Notwithstanding the
foregoing, the Executive shall not be precluded from engaging in charitable and
community affairs and managing his personal investments, as long as such
activities do not materially detract from the Executive’s performance of his
duties under this Agreement. The Executive may serve as a member of the board of
directors (or the equivalent) of corporations and other entities, subject to the
approval of the Board.
     3. COMPENSATION.
     3.1 Base Salary. During the Term of Employment, the Executive shall be
entitled to receive a base salary (the “Base Salary”), payable in monthly or
more frequent installments as shall be established by the Company as its normal
payroll practice from time to time or as required by applicable law, at an
annualized rate of no less than Seven Hundred Thirty Thousand Dollars and 00/100
($730,000.00), subject to reduction for any and all applicable federal, state
and local withholding, social security and unemployment taxes. Such Base Salary
shall be reviewed annually as of the end of each calendar year, commencing with
the year ending December 31, 2006, for possible increase (but not decrease) in
the discretion of the Compensation Committee. In conducting any such annual
review, the Compensation Committee shall consider any change in the Executive’s
responsibilities, the performance of the Executive, the financial performance of
the Company and other factors deemed pertinent by the Compensation Committee.
Such increased Base Salary shall then constitute the Executive’s “Base Salary”
for purposes of this Agreement.
     3.2 Annual Bonus. The Executive will be entitled to receive an annual cash
bonus (the “Annual Bonus”) pursuant to the Company’s Annual Bonus Program for
Corporate Senior Management or other senior management bonus program in effect
from time to time as adopted by the Compensation Committee. The Executive’s
target Annual Bonus for the year ending December 31, 2006 will be equal to
one-hundred percent (100%) of the Executive’s weighted average Base Salary. The
actual Annual Bonus awarded will range from zero to two-hundred percent (200%)
of the Executive’s weighted average Base Salary and will depend upon the
Company’s financial performance, the Executive’s merit performance and such
other factors as the Compensation Committee may determine. The Annual Bonus for
2006 will be based upon the actual amount of the Executive’s Base Salary earned
in 2006.
Executive’s Initials jmb
Company’s Initials pcw

9



--------------------------------------------------------------------------------



 



     3.3 Deferred Compensation. The Executive shall be eligible to participate
in the Company’s Deferred Compensation Plan pursuant to the terms of that plan.
     3.4 Grant of Stock Options. The Executive shall be granted non-qualified
stock options exercisable for Four Hundred Twenty Thousand (420,000) shares of
the Company’s Common Stock pursuant to the Company’s Amended and Restated 1999
Stock Incentive Plan (the “Stock Incentive Plan”). These options will: (1) be
made subject to a separate stock option agreement in the form previously
delivered to the Executive, the terms of which will govern the stock options;
(2) be granted on July 28, 2006 (the “Grant Date”); (3) vest, as to one-half
(1/2) of the options (i.e., options exercisable for 210,000 shares), at the rate
of twenty percent (20%) per year beginning on the day immediately preceding the
first anniversary of the Executive’s first day of employment, and vest, as to
one-half (1/2) of the options (i.e., options exercisable for 210,000 shares)
(the “Three-Year Options”), at the rate of one-third (1/3) each of January 1,
2007, January 1, 2008 and January 1, 2009; (4) be exercisable for seven
(7) years from the Grant Date, subject to earlier termination in certain
circumstances in accordance with the terms of the Plan and the stock option
agreement; and (5) have an exercise price of $18.585 per share, which is the
Fair Market Value Per Share (as defined in the Stock Incentive Plan) of the
Company’s Common Stock on the Grant Date. In addition to the above-described
stock option grant, commencing in December 2006, the Executive will be eligible
to participate in the Company’s annual stock option grant program in effect from
time to time. Currently, annual stock option grants are based on the Executive’s
position, salary level, merit bonus grade and other factors. The amount of the
annual stock option grant for 2006 will be subject to reduction by two-thirds
(2/3) based on the date the Executive’s employment commences in accordance with
the terms of the annual stock option grant program.
     3.5 Grant of Restricted Stock. The Executive shall be granted 95,876
restricted shares of the Company’s Common Stock pursuant to the Stock Incentive
Plan. These shares will: (1) be made subject to a separate restricted stock
agreement in the form previously delivered to the Executive, the terms of which
will govern the restricted shares; (2) be granted on the Grant Date; and
(3) vest at the rate of one-third (1/3) each on January 1, 2007, January 1, 2008
and January 1, 2009. The restricted stock agreement will provide that the shares
will be issued in the Executive’s name or in the name of the Executive’s family
trust or other permitted assignee solely for the Executive’s estate planning
purposes, and held by the Company on behalf of the Executive or his permitted
assignee until the respective shares vest, and that if any dividends are
declared by the Company on its Common Stock, such dividends with respect to the
restricted shares that are not vested on the record date for the dividend will
be reinvested on the record date, based on the Fair Market Value Per Share of
the Common Stock on such date, in additional restricted shares having the same
vesting date as the restricted shares to which the dividend is applicable.
Executive’s Initials jmb
Company’s Initials pcw

10



--------------------------------------------------------------------------------



 



     3.6 Sign-on Bonus. The Company will pay the Executive a one-time “sign-on”
bonus of $328,125, subject to reduction for any and all applicable federal,
state and local withholding, social security and unemployment taxes. This bonus
shall be paid within seven (7) days following the Executive’s commencement of
employment. This bonus is not eligible for deferral under the Deferred
Compensation Plan.
     4. EMPLOYEE BENEFIT PROGRAMS.
     4.1 Pension and Welfare Benefit Plans. In addition to the benefits provided
for in Sections 3.3, 3.4 and 3.5, during the Term of Employment, the Executive
shall be entitled to participate in all employee benefit plans and programs made
available to similarly situated senior executive management personnel of the
Company generally, as such programs may be in effect from time to time,
including, without limitation, pension and other retirement plans, profit
sharing plans, group life insurance, group health insurance, group health
supplemental insurance coverage through the Company’s Exec-U-Care medical plan
or a substitute plan, accidental death and dismemberment insurance, long-term
disability, sick leave (including salary continuation arrangements), vacations,
paid time off, holidays and other employee benefit programs, as such plans and
programs are exclusively described in written plan and program documents,
subject to the eligibility criteria, rules, plan provisions and regulations
applicable to such plans and programs and to the provisions of ERISA and the
Code. Nothing contained herein shall be construed as negating or limiting the
ability of the Company to amend, modify or terminate any employee benefit
programs or plans, in its sole discretion. The Executive’s wage income subject
to income taxation will include certain imputed amounts in respect of the life
insurance benefits and primary group health plan benefits provided by the
Company without cost to the Executive, but the Executive will not be required to
contribute to the cost of these programs except as set forth in the last
sentence of this Section. Until the first day of the calendar month following
ninety (90) days of continuous employment of the Executive by the Company (the
“initial health plan period”), the amount of imputed income in respect of the
primary group health plan benefits will be measured by the fair market value of
these benefits (the “FMV amount”); thereafter, the amount of imputed income in
respect of these benefits will be measured by the premium contribution that
otherwise would be due from the Executive under the provisions of the plan but
for the Company’s waiver of the Executive’s contribution requirements (the “base
premium amount”). The gross amount of each payroll installment in respect of any
portion of the initial health plan period will be increased by an amount equal
to (i)(A) the excess of the FMV amount for the period covered by the payroll
installment over (B) the base premium amount for the period covered by the
payroll installment (ii) multiplied by an assumed rate of income taxation (as
determined by the Company and applied on a uniform basis to similarly situated
personnel). The Executive will be responsible for making payment through payroll
deduction of premiums for group long-term disability coverage if the Executive
elects to enroll for such coverage; provided, however, that in such event, the
Executive’s Initials jmb
Company’s Initials pcw

11



--------------------------------------------------------------------------------



 



gross amount of each payroll installment received by the Executive will be
increased by an amount equal to any long-term disability premium deducted from
such installment.
     4.2 Responsibility for Tax Liabilities. Except as may otherwise be
expressly provided in this Agreement, the Company shall not be responsible in
any way for any income or other tax liabilities of the Executive due in
connection with the receipt by the Executive of any compensation, benefits or
perquisites from the Company.
     5. BUSINESS EXPENSE REIMBURSEMENT AND PERQUISITES.
     5.1 Expense Reimbursement. During the Term of Employment, the Executive
shall be entitled to receive reimbursement by the Company for all reasonable
out-of-pocket expenses incurred by him in performing services under this
Agreement, including any relocation expenses in accordance with Company
policies, subject to providing the proper documentation of such expenses and to
Company policies in effect from time to time with respect thereto.
     5.2 Perquisites. During the Term of Employment, the Executive shall also be
entitled to the Company’s perquisites provided to senior executive management
personnel of the Company generally, in accordance with the written terms and
provisions of the documents exclusively defining applicable policies as in
effect from time to time, including, without limitation:
     (a) the Executive will receive complimentary hotel, food and beverage
privileges for business and personal use at the properties operated by the
Company’s subsidiaries, including for the benefit of guests of the Executive
whether or not the Executive is present; and
     (b) the Executive will be eligible for complimentary use of the Company’s
leased condominiums in Sun Valley, Idaho, for so long as the Company leases such
condominiums.
Executive’s Initials jmb
Company’s Initials pcw

12



--------------------------------------------------------------------------------



 



     6. TERMINATION OF EMPLOYMENT.
     6.1 Termination Due to Death or Disability. The Executive’s employment
shall be terminated immediately in the event of his death or Disability;
provided, however, that no termination on account of the Executive’s Disability
will occur to the extent that the Disability is protected by the provisions of
applicable federal, state or local law. In the event of a termination due to the
Executive’s death or Disability, the Executive or his beneficiary designated
pursuant to Section 16, or if none, his estate, shall be entitled, in
consideration of the Executive’s obligations under Section 10 and in lieu of any
other compensation whatsoever, to:
     (a) earned but unpaid Base Salary at the time of his death or Disability;
     (b) any Annual Bonus earned pursuant to Section 3.2, in respect of
employment during the entire calendar year preceding the calendar year in which
death or Disability occurs, but not yet paid;
     (c) reimbursement for expenses incurred but not paid prior to such
termination of employment pursuant to Section 5.1;
     (d) an amount equal to any accrued but unused vacation or other paid time
off as of the termination of employment;
     (e) such rights to other benefits as may be provided in applicable written
plan documents and agreements of the Company, including, without limitation,
documents and agreements defining stock option rights, restricted stock rights
and applicable employee benefit plans and programs, according to the terms and
conditions of such documents and agreements; and
     (f) any and all amounts owed by the Company under Sections 6.1(a), 6.1(b),
6.1(c) and 6.1(d) shall be paid by the Company within fifteen (15) days of the
date of termination of employment. Any and all amounts owed by the Company under
Section 6.1(e) shall be paid at the later of sixty (60) days following the date
of termination or the date(s) specified in the applicable written plan documents
or agreements.
     6.2 Termination by the Company for Cause. The Company may terminate the
Executive’s employment for Cause at any time during the Term of Employment by
giving written notice to the Executive that the Company intends to terminate his
employment for Cause and setting forth the basis of the Cause with reasonable
specificity. In the event of a termination for Cause, the Executive shall be
entitled, in consideration of the Executive’s obligations under Section 10 and
in lieu of any other compensation whatsoever, to:
Executive’s Initials jmb
Company’s Initials pcw

13



--------------------------------------------------------------------------------



 



     (a) earned but unpaid Base Salary through the date of termination of
employment;
     (b) any Annual Bonus earned pursuant to Section 3.2, in respect of
employment during the entire calendar year preceding the calendar year in which
termination occurs, but not yet paid;
     (c) reimbursement for expenses incurred but not paid prior to such
termination of employment pursuant to Section 5.1;
     (d) an amount equal to any accrued but unused vacation or other paid time
off as of the termination of employment;
     (e) such rights to other benefits as may be provided in applicable written
plan documents and agreements of the Company, including, without limitation,
documents and agreements defining stock option rights, restricted stock rights
and applicable employee benefit plans and programs, according to the terms and
conditions of such documents and agreements; and
     (f) any and all amounts owed by the Company under Sections 6.2(a), 6.2(b),
6.2(c) and 6.2(d) shall be paid by the Company within fifteen (15) days of the
date of termination of employment. Any and all amounts owed by the Company under
Section 6.2(e) shall be paid at the later of sixty (60) days following the date
of termination or the date(s) specified in the applicable written plan documents
or agreements.
No termination for Cause and nothing in this Agreement shall waive or be deemed
to waive any rights or claims or remedies as may be available to the Company
arising out of the facts giving rise to such termination for Cause.
     6.3 Termination by the Executive Without Good Reason. The Executive may
terminate his employment without Good Reason on his own initiative for any
reason or no reason upon thirty (30) days’ prior written notice to the Company.
Such termination shall have the same consequences as a termination by the
Company for Cause under Section 6.2.
     6.4 Termination by the Executive for Good Reason. Notwithstanding any other
provision of this Agreement, the Executive may terminate his employment
hereunder at any time during the Term of Employment for Good Reason by giving
thirty (30) days’ prior written notice to the Company that the Executive intends
to terminate his employment for Good Reason and setting forth the basis of the
Good Reason with reasonable specificity. In the event of a termination by the
Executive for Good Reason, the Executive shall be entitled, in consideration of
the Executive’s
Executive’s Initials jmb
Company’s Initials pcw

14



--------------------------------------------------------------------------------



 



obligations under Section 10 and in lieu of any other compensation and benefits
whatsoever, to:
     (a) an amount equal to two (2) times the Executive’s annual Base Salary at
the rate in effect at the time of his termination, which shall be paid out in
equal installments over twenty-four (24) months from the date of termination at
the same frequency as the Company’s regular payroll payments;
     (b) earned but unpaid Base Salary through the date of termination of
employment;
     (c) any Annual Bonus earned pursuant to Section 3.2, in respect of
employment during the entire calendar year preceding the calendar year in which
termination occurs, but not yet paid;
     (d) reimbursement for expenses incurred but not paid prior to such
termination of employment pursuant to Section 5.1;
     (e) an amount equal to any accrued but unused vacation or other paid time
off as of the termination of employment;
     (f) such rights to other benefits as may be provided in applicable written
plan documents and agreements of the Company, including, without limitation,
documents and agreements defining stock option rights, restricted stock rights
and applicable employee benefit plans and programs, according to the terms and
conditions of such documents and agreements;
     (g) continuation of the Company’s group health insurance (including
Exec-U-Care or substitute benefits) for the Executive and his eligible
dependents, at the Company’s expense, for eighteen (18) months after the
termination of employment or, at the Company’s option, payment to the Executive
of the economic equivalent thereof, which shall constitute the provision of
COBRA benefits to the Executive; and
     (h) any and all amounts owed by the Company under Sections 6.4(b), 6.4(c),
6.4(d) and 6.4(e) shall be paid by the Company within fifteen (15) days of the
date of termination of employment. Any and all amounts owed by the Company under
Sections 6.4(f) and 6.4(g) shall be paid at the later of sixty (60) days
following the date of termination or the date(s) specified in the applicable
written plan documents or agreements.
In the event of a termination by the Executive for Good Reason, in addition to
the other amounts, rights and benefits provided in this Section 6.4, (i) the
outstanding Three-Year Options shall continue to vest in accordance with their
scheduled vesting during the two (2)-year period commencing on the date of
termination and (ii) the Executive shall have
Executive’s Initials jmb
Company’s Initials pcw

15



--------------------------------------------------------------------------------



 



the right to exercise any or all of the vested Three-Year Options at any time
during the two (2)-year period commencing on the date of termination; provided,
however, that in the event of a termination by the Executive for Good Reason as
a result of an event specified in subparagraph (i) or (j) of Section 1.14, in
addition to the other amounts, rights and benefits provided in this Section 6.4,
(i) all then-unvested outstanding stock options granted to the Executive
pursuant to the first sentence of Section 3.4 and all then-unvested outstanding
restricted shares granted to the Executive pursuant to Section 3.5 shall
immediately vest on the date of termination, (ii) any other outstanding stock
options or restricted shares that were previously granted to the Executive
(including annual stock option grants) shall continue to vest in accordance with
their scheduled vesting during the two (2)-year period commencing on the date of
termination, (iii) the Executive shall have the right to exercise any or all of
the Executive’s vested stock options at any time during the two (2)-year period
commencing on the date of termination and (iv) if the date of termination is
after June 30 of any calendar year (other than 2006), the Executive will be
entitled to receive an Annual Bonus in respect of the calendar year in which
termination occurs pursuant to the Company’s Annual Bonus Program for Corporate
Senior Management, the amount of which will be prorated based on the number of
days that the Executive was employed by the Company during such year. Such
Annual Bonus shall be payable at the time that annual cash bonuses are paid to
the other participants in the Annual Bonus Program for Corporate Senior
Management in respect for that year and shall be calculated in the same manner
as the annual cash bonuses for the other members of senior management, based on
the assumption that the Executive had received a merit performance grade of “A”
for such year.
     6.5 Termination by the Company Without Cause. Notwithstanding any other
provision of this Agreement, the Company may terminate the Executive’s
employment without Cause, other than due to death or Disability, at any time
during the Term of Employment by giving written notice to the Executive that the
Company intends to terminate his employment without Cause. In the event that the
Company terminates the Executive’s employment without Cause, the Executive shall
be entitled, in consideration of the Executive’s obligations under Section 10
and in lieu of any other compensation and benefits whatsoever, to:
     (a) a payment amount equal to two (2) times the Executive’s annual Base
Salary, at the rate in effect at the time of his termination, which shall be
paid out in equal installments over twenty-four (24) months from the date of
termination at the same frequency as the Company’s regular payroll payments;
     (b) earned but unpaid Base Salary through the date of termination of
employment;
     (c) any Annual Bonus earned pursuant to Section 3.2, in respect of
employment during the entire calendar year preceding the calendar year in which
termination occurs, but not yet paid;
Executive’s Initials jmb
Company’s Initials pcw

16



--------------------------------------------------------------------------------



 



     (d) reimbursement for expenses incurred but not paid prior to such
termination of employment pursuant to Section 5.1;
     (e) an amount equal to any accrued but unused vacation or other paid time
off as of the termination of employment;
     (f) such rights to other benefits as may be provided in applicable written
plan documents and agreements of the Company, including, without limitation,
documents and agreements defining stock option rights, restricted stock rights
and applicable employee benefit plans and programs, according to the terms and
conditions of such documents and agreements;
     (g) continuation of the Company’s group health insurance (including
Exec-U-Care or substitute benefits) for the Executive and his eligible
dependents, at the Company’s expense, for eighteen (18) months after the
termination of employment or, at the Company’s option, payment to the Executive
of the economic equivalent thereof, which shall constitute the provision of
COBRA benefits to the Executive; and
     (h) any and all amounts owed by the Company under Sections 6.5(b), 6.5(c),
6.5(d) and 6.5(e) shall be paid by the Company within fifteen (15) days of the
date of termination of employment. Any and all amounts owed by the Company under
Sections 6.5(f) and 6.5(g) shall be paid at the later of sixty (60) days
following the date of termination or the date(s) specified in the applicable
written plan documents or agreements.
In the event that the Company terminates the Executive’s employment without
Cause, in addition to the other amounts, rights and benefits provided in this
Section 6.5, (i) the outstanding Three-Year Options shall continue to vest in
accordance with their scheduled vesting during the two (2)-year period
commencing on the date of termination and (ii) the Executive shall have the
right to exercise any or all of the vested Three-Year Options at any time during
the two (2)-year period commencing on the date of termination.
     6.6 Termination Due to Expiration of the Term of Employment. If either
Party elects not to extend the initial Term of Employment or any successive Term
of Employment, the Executive shall not be entitled to any additional
compensation after the expiration thereof except as may be expressly provided
for herein, but such termination of employment shall not otherwise affect
accrued but unpaid compensation or benefits provided under this Agreement or
pursuant to any Company plan or program. Notwithstanding the foregoing, if the
Company elects not to extend the initial Term of Employment or any successive
Term of Employment, such election shall have the same consequences as a
termination of the Executive’s employment without Cause, effective as of the
last day of the then current Term of Employment, unless the Executive’s
employment is otherwise terminated prior to the last day of the then current
Term of Employment, in which case the consequences of such termination of
employment shall be
Executive’s Initials jmb
Company’s Initials pcw

17



--------------------------------------------------------------------------------



 



dependent upon the basis for such termination of employment as provided in this
Agreement.
     7. CHANGE IN CONTROL.
     7.1 Change in Control Payment. Immediately upon a Change in Control, in
addition to any other compensation or benefits payable pursuant to this
Agreement or otherwise, the Executive shall be entitled to a payment in cash
equal to two (2) times his annual Base Salary, without regard to continued
employment or termination thereof under this Agreement. Unless otherwise
expressly provided for in this Agreement, the Executive’s rights in the event of
a Change in Control to benefits under programs, plans and policies of the
Company shall be determined according to the written terms and provisions of
documents exclusively defining such programs, plans and policies.
     7.2 Termination by the Company Without Cause or by the Executive for Good
Reason After a Change in Control. If within twelve (12) months following a
Change in Control, the Executive’s employment is terminated by the Company
without Cause or by the Executive for Good Reason, the Executive shall be
entitled, in addition to any payment paid or payable pursuant to Section 7.1,
but in lieu of any other compensation and benefits whatsoever (including but not
limited to the compensation and benefits pursuant to Sections 6.4 and 6.5), to:
     (a) an amount equal to one (1) times the Executive’s annual Base Salary at
the rate in effect at the time (i) of his termination or (ii) immediately
preceding the Change in Control, whichever is greater, which shall be paid out
in equal installments over twelve (12) months from the date of termination at
the same frequency as the Company’s regular payroll payments;
     (b) earned but unpaid Base Salary through the date of termination of
employment;
     (c) any Annual Bonus earned pursuant to Section 3.2, in respect of
employment during the entire calendar year preceding the calendar year in which
termination occurs, but not yet paid;
     (d) reimbursement for expenses incurred but not paid prior to such
termination of employment pursuant to Section 5.1;
     (e) an amount equal to any accrued but unused vacation or other paid time
off as of the termination of employment;
     (f) such rights to other benefits as may be provided in applicable written
plan documents and agreements of the Company, including, without limitation,
documents and agreements defining stock option rights, restricted
Executive’s Initials jmb
Company’s Initials pcw

18



--------------------------------------------------------------------------------



 



stock rights and applicable employee benefit plans and programs, according to
the terms and conditions of such documents and agreements;
     (g) continuation of the Company’s group health insurance (including
Exec-U-Care or substitute benefits) for the Executive and his eligible
dependents, at the Company’s expense, for eighteen (18) months after the
termination of employment or, at the Company’s option, payment to the Executive
of the economic equivalent thereof, which shall constitute the provision of
COBRA benefits to the Executive; and
     (h) any and all amounts owed by the Company under Sections 7.2(b), 7.2(c),
7.2(d) and 7.2(e) shall be paid by the Company within fifteen (15) days of the
date of termination of employment. Any and all amounts owed by the Company under
Sections 7.2(f) and 7.2(g) shall be paid at the later of sixty (60) days
following the date of termination or the date(s) specified in the applicable
written plan documents or agreements.
     7.3 Termination for Other Reasons After a Change in Control. If the
Executive’s employment is terminated after a Change in Control for any reason
not otherwise provided for in this Section 7 (including without limitation a
termination by the Company without Cause or a termination by the Executive for
Good Reason more than twelve (12) months following the Change in Control), his
rights shall be determined in accordance with the applicable subsection of
Section 6.
     8. CONDITIONS TO PAYMENTS UPON TERMINATION.
     8.1 Timing of Payments. Unless otherwise provided herein, any payments to
which the Executive shall be entitled under Sections 6 and 7 shall be payable
upon the satisfaction of the conditions set forth in this Agreement.
     8.2 No Mitigation; No Offset. In the event of any termination of the
Executive’s employment under Section 6 or 7, the Executive shall be under no
obligation to seek other employment, and there shall not be offset against
amounts due to the Executive any remuneration attributable to any subsequent
employment that the Executive may obtain. Notwithstanding any contrary provision
contained herein, in the event of any termination of employment of the
Executive, the exclusive remedies available to the Executive shall be the
amounts due under Section 6 or 7, which are in the nature of liquidated damages,
and are not in the nature of a penalty. The provisions of this Section 8.2 shall
survive the expiration or earlier termination of this Agreement.
     8.3 Compliance with the Agreement. No payments or benefits payable to the
Executive upon the termination of his employment pursuant to Section 6 or 7
shall be made to the Executive if he fails to comply with all of the terms and
conditions of this
Executive’s Initials jmb
Company’s Initials pcw

19



--------------------------------------------------------------------------------



 



Agreement, including, without limitation, any provisions requiring the Executive
to pay any amounts to the Company and Sections 10 and 11.
     8.4 Payments upon Termination Conditioned on Release of Claims. Any
payments to the Executive under Section 6 or 7 shall be subject to the condition
that the Executive accepts and executes, without subsequent revocation, a
release of claims substantially in the form attached hereto as Exhibit A.
     8.5 Continuing Obligations of the Executive. No act or omission by the
Executive in breach of this Agreement shall be deemed to permit the Executive to
forego or waive such payments in order to avoid his obligations under Section 10
or 11.
     9. SPECIAL REIMBURSEMENT.
     9.1 Gross-Up Payment. If any payment or benefit paid or payable, or
received or to be received, by or on behalf of the Executive in connection with
a Change in Control pursuant to Section 7.1 or the termination of the
Executive’s employment pursuant to Section 7.2, whether any such payments or
benefits are pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any Affiliate of the Company, any
Person, or otherwise (the “Total Payments”), will or would be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), the
Company shall pay to the Executive an additional amount (the “Gross-Up Payment”)
such that, after payment by the Executive of all taxes (including any interest
or penalties imposed with respect to such taxes) imposed upon or in respect of
the Gross-Up Payment, including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and any Excise Tax imposed
thereon, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Total Payments.
     9.2 Determination of Excise Tax Liability. For purposes of determining
whether any of the Total Payments will be subject to the Excise Tax and the
amount of such Excise Tax, the Total Payments shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax, unless it is reasonably determined by
tax counsel or another professional adviser selected by the Company (which
determination shall be provided to the Executive) that (i) such Total Payments
(in whole or in part) do not constitute parachute payments, including (without
limitation) by reason of Section 280G(b)(4)(A) of the Code, (ii) such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code or (iii) such Total Payments (in whole or in part) are not otherwise
subject to the Excise Tax.
     9.3 Repayment Obligation. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder, the
Executive shall
Executive’s Initials jmb
Company’s Initials pcw

20



--------------------------------------------------------------------------------



 



repay to the Company, at the time that the amount of such reduction in Excise
Tax is finally determined, the portion of the Gross-Up Payment attributable to
such reduction plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder as of either the
date of the Change in Control or the date of actual payment, whichever is
applicable (including by reason of any payment the existence or amount of which
cannot be determined at the time of the initial Gross-Up Payment), the Company
shall make an additional Gross-Up Payment in accordance with Section 9.1 in
respect of such excess Excise Tax (plus any interest, penalties or additions
payable by the Executive with respect to such excess Excise Tax) at the time
that the amount of such excess Excise Tax is finally determined. The Executive
and the Company shall each reasonably cooperate with each other in connection
with any administrative or judicial proceedings concerning the existence or
amount of any such subsequent liability for Excise Tax with respect to the Total
Payments.
     10. COVENANT NOT TO ENGAGE IN CERTAIN ACTS.
     10.1 General. The Parties understand and agree that the purpose of the
restrictions contained in this Section 10 is to protect the goodwill and other
legitimate business interests of the Company, and that the Company would not
have entered into this Agreement in the absence of such restrictions. The
Executive acknowledges and agrees that the restrictions are reasonable and do
not, and will not, unduly impair his ability to make a living after the
termination of his employment by the Company. The provisions of this Section 10
shall survive the expiration or earlier termination of this Agreement.
     10.2 Non-Assistance; Non-Diversion. In consideration for this Agreement to
employ the Executive and the other valuable consideration provided hereunder,
the Executive agrees and covenants that during the Term of Employment and during
the Restriction Period, except when acting on behalf of the Company or on behalf
of any Affiliate of the Company, the Executive shall not, directly or
indirectly, for himself or any third party, or alone or as a member of a
partnership or limited liability company, or as an officer, director,
stockholder, member or otherwise, engage in the following acts:
     (a) divert or attempt to divert any existing business of the Company or any
Affiliate of the Company;
     (b) accept any position or affiliation or assignment with, or render any
services (whether as an independent contractor or employee) on behalf of, any
Competing Business within the Restricted Area;
     (c) accept any position or affiliation or assignment or render any services
(whether as an independent contractor or employee) within the corporate,
divisional or regional headquarters or corporate, divisional or regional
Executive’s Initials jmb
Company’s Initials pcw

21



--------------------------------------------------------------------------------



 



management group of any Competing Business whose operations and properties
include one or more casinos within the Restricted Area; or
     (d) hire or retain any employee of the Company or any Affiliate of the
Company to provide services for any other Person, or induce, solicit, attempt to
solicit, encourage, divert, cause or attempt to cause any employee or
prospective employee of the Company or any Affiliate of the Company to
(i) terminate or leave such employment or (ii) accept employment with anyone
other than the Company or an Affiliate of the Company.
     10.3 Cessation/Reimbursement of Payments. If the Executive violates any
provision of this Section 10, the Company may, upon giving written notice to the
Executive, immediately cease all payments and benefits that it may be providing
to the Executive pursuant to Section 3, Section 4, Section 6 and Section 7.2,
and the Executive shall be required to reimburse the Company for any payments
received from, and the cash value of any benefits provided by, the Company
between the first day of the violation and the date such notice is given;
provided, however, that the foregoing shall be in addition to such other
remedies as may be available to the Company and shall not be deemed to permit
the Executive to forego or waive such payments in order to avoid his obligations
under this Section 10; and provided, further, that any release of claims by the
Executive pursuant to Section 8.4 shall continue in effect.
     10.4 Survival. The Executive agrees that the provisions of this Section 10
shall survive the termination of this Agreement and the termination of the
Executive’s employment.
     11. CONFIDENTIAL INFORMATION AND COMPANY PROPERTY.
     11.1 Confidential Information. The Executive understands and acknowledges
that Confidential Information constitutes a valuable asset of the Company and
its Affiliates and may not be converted to the Executive’s own or any third
party’s use. Accordingly, the Executive hereby agrees to comply with the terms
of the Company’s Confidentiality and Non-Disclosure Agreement as in effect from
time to time, the current version of which has been delivered to the Executive.
     11.2 Company Property. All Company Property is and shall remain exclusively
the property of the Company. Unless authorized in writing to the contrary, the
Executive shall promptly, and without charge, deliver to the Company on the
termination of employment hereunder, or at any other time the Company may so
request, all Company Property that the Executive may then possess or have under
control.
     11.3 Prohibition on Insider Trading; Communications with the Investment
Community. The Executive hereby agrees to comply with and be bound by the
Company’s Insider Trading Policy and Guidelines for Public Disclosures and
Executive’s Initials jmb
Company’s Initials pcw

22



--------------------------------------------------------------------------------



 



Communications with the Investment Community, each as in effect from time to
time, the current versions of which have been delivered to the Executive.
     11.4 Survival. The Executive agrees that the provisions of this Section 11
shall survive the termination of this Agreement and the termination of the
Executive’s employment.
     12. MUTUAL ARBITRATION AGREEMENT.
     12.1 Arbitrable Claims. All disputes between the Executive (and his
attorneys, successors, and assigns) and the Company (and its trustees,
beneficiaries, officers, directors, members, managers, Affiliates, employees,
agents, successors, attorneys, and assigns) relating in any manner whatsoever to
the employment of or termination of employment of the Executive, including,
without limitation, all disputes arising under this Agreement (“Arbitrable
Claims”), shall be resolved by binding arbitration as set forth in this
Section 12, except for claims set forth in Section 12.4 (the “Mutual Arbitration
Agreement”). Arbitrable Claims shall include, but are not limited to: claims
brought under Title VII of the Civil Rights Acts of 1964, the Civil Rights Act
of 1991, the Age Discrimination in Employment Act of 1967 (including the Older
Workers Benefit Protection Act), the Americans with Disabilities Act, the Fair
Labor Standards Act, the Equal Pay Act, the Family and Medical Leave Act, ERISA,
the Nevada Fair Employment Practices Act (NRS 613.010 et seq.), any state
statutory wage claim under Chapter 608 of the Nevada Revised Statutes, or any
other applicable federal, state or local labor or fair employment law, all as
amended from time to time; claims for compensation; claims for breach of any
contract or covenant (express or implied); tort claims of all kinds; and all
claims based on any federal, state, or local law, statute or regulation.
Arbitration shall be final and binding upon the parties and shall be the
exclusive remedy for all Arbitrable Claims. THE PARTIES HEREBY WAIVE ANY RIGHTS
THEY MAY HAVE TO TRIAL BY JUDGE OR JURY IN REGARD TO ARBITRABLE CLAIMS, EXCEPT
AS PROVIDED BY SECTION 12.4.
     12.2 Procedure. Arbitration of Arbitrable Claims shall be in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association, as amended, and as augmented in this
Agreement. Either Party may bring an action in court to compel arbitration under
this Agreement and to enforce an arbitration award. Otherwise, neither Party
shall initiate or prosecute any court action in any way related to an Arbitrable
Claim. All arbitration hearings under this Agreement shall be conducted in Las
Vegas, Nevada. Unless otherwise required by law or as may be required to uphold
the enforceability of this Mutual Arbitration Agreement, the fees and costs of
the arbitrator and of the American Arbitration Association shall be divided
equally between the Parties. Each Party shall bear its own attorneys’ fees, and
attorneys’ fees shall not be awarded to a prevailing Party.
     12.3 Confidentiality. All proceedings and all documents prepared in
connection with any Arbitrable Claim shall be confidential and, unless otherwise
required
Executive’s Initials jmb
Company’s Initials pcw

23



--------------------------------------------------------------------------------



 



by law, the subject matter and content thereof shall not be disclosed to any
Person other than the parties to the proceedings, their counsel, witnesses and
experts, the arbitrator and, if involved, the court and court staff.
     12.4 Applicability. This Section 12 shall apply to all disputes under this
Agreement other than disputes relating to the enforcement of the Company’s
rights under Sections 10 and 11 of this Agreement and the Company’s right to
seek injunctive relief as provided in Section 15.
     12.5 Acknowledgment. The Executive acknowledges that he:
     (a) has carefully read this Section 12;
     (b) understands its terms and conditions; and
     (c) has entered into this Mutual Arbitration Agreement voluntarily and not
in reliance on any promises or representations made by the Company other than
those contained in this Mutual Arbitration Agreement.
     13. CONFIDENTIALITY OF PREVIOUS EMPLOYERS’ INFORMATION. The Company
acknowledges that the Executive may have had access to confidential and
proprietary information of his previous employer(s) and that the Executive may
be obligated to maintain the confidentiality of such information, not use such
information or not to provide certain services to the Company, in each case
pursuant to applicable law or any contractual relationship between the Executive
and a previous employer. The Company hereby instructs the Executive as follows:
(1) the Executive shall not disclose any such confidential or proprietary
information to the Company or any of its Affiliates, (2) the Executive shall not
use any such confidential or proprietary information in connection with his
employment with the Company, and (3) the Executive shall not perform any
services for the benefit of the Company that would cause the Executive to be in
breach of his obligations owed to any previous employer or other third party. If
the Company requests Executive to provide any such services or to disclose any
such information, the Executive will advise the Company that he is prohibited
from doing so. The Executive agrees to indemnify, defend and hold the Company
and its Affiliates harmless from and against any claims, losses or liabilities
(including reasonable attorneys’ fees) incurred by the Company or any of its
Affiliates as a result of any breach by Executive of this Section 13.
     14. NOTICES. All notices, demands and requests required or permitted to be
given to either Party under this Agreement shall be in writing and shall be
deemed to have been given when delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the Party concerned at the address indicated below or to such changed address as
such Party may subsequently give notice of:

         
 
  If to the Company:   Ameristar Casinos, Inc.
 
      3773 Howard Hughes Parkway
 
      Suite 490 South

Executive’s Initials jmb
Company’s Initials pcw

24



--------------------------------------------------------------------------------



 



         
 
      Las Vegas, Nevada 89109
 
      Attention: Craig H. Neilsen
 
      Chairman and Chief Executive Officer  
 
  With a copy to:   Ameristar Casinos, Inc.    
 
  3773 Howard Hughes Parkway
 
      Suite 490 South
 
      Las Vegas, Nevada 89109
 
      Attention: Peter C. Walsh
 
      Senior Vice President and General Counsel
 
       
 
  If to the Executive:   John M. Boushy
 
      152 Augusta Street
 
      Henderson, Nevada 89074

     15. RIGHT TO SEEK INJUNCTIVE RELIEF. The Executive acknowledges that a
violation on his part of any of the covenants contained in Sections 10 and 11
would cause immeasurable and irreparable damage to the Company. The Executive
accordingly agrees and hereby grants his consent that, without limiting the
remedies available to the Company, any actual or threatened violation of such
covenants may be enforced by injunctive relief or by other equitable remedies
issued or ordered by any court of competent jurisdiction.
     16. BENEFICIARIES/REFERENCES. The Executive shall be entitled to select a
beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following the Executive’s death, and may change such election, by
giving the Company written notice thereof. In the event of the Executive’s death
or a judicial determination of his incompetence, reference in this Agreement to
the Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.
     17. SURVIVORSHIP. The respective rights and obligations of the Parties
hereunder shall survive the expiration or any earlier termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations. The provisions of this Section 17 are in addition to the
survivorship provisions of any other Section of this Agreement.
     18. REPRESENTATIONS AND WARRANTIES. Each Party represents and warrants that
he or it is fully authorized and empowered to enter into this Agreement and that
the performance of his or its obligations under this Agreement will not violate
any agreement between that Party and any other Person.
     19. ENTIRE AGREEMENT. This Agreement and the Indemnification Agreement and
any contemporaneous documents expressly setting forth an agreement between the
Parties and expressly identified in this Agreement contain the entire agreement
between the Parties concerning the subject matter hereof and supersede all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, express or implied, between
Executive’s Initials jmb
Company’s Initials pcw

25



--------------------------------------------------------------------------------



 



the Parties with respect hereto. No representations, inducements, promises or
agreements not embodied herein shall be of any force or effect.
     20. ASSIGNABILITY; BINDING NATURE. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, heirs and
assigns; provided, however, that no rights or obligations of the Executive under
this Agreement may be assigned or transferred by the Executive, other than
rights to compensation and benefits hereunder, which may be transferred only by
will or operation of law and subject to the limitations of this Agreement.
     21. AMENDMENT OR WAIVER. No provision in this Agreement may be amended or
waived unless such amendment or waiver is agreed to in writing and signed by
both Parties. No waiver by one Party of any breach by the other Party of any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same or any prior or subsequent time. No failure of either Party to exercise
any power given to such Party hereunder or to insist upon strict compliance by
the other Party with any obligation hereunder, and no custom or practice at
variance with the terms hereof, shall constitute a waiver of the right of such
Party to demand strict compliance with the terms hereof.
     22. SEVERABILITY. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law. Without limiting the foregoing, if any portion of Section 10
is held to be unenforceable, the maximum enforceable restriction of time, scope
of activities and geographic area will be substituted for any such restrictions
held unenforceable.
     23. GOVERNING LAW. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Nevada without reference
to the principles of conflict of laws thereof. In the event of any dispute or
controversy arising out of or relating to this Agreement that is brought to a
court, the Parties mutually and irrevocably consent to, and waive any objection
to, the exclusive jurisdiction of any federal or state court of competent
jurisdiction sitting in Clark County, Nevada to resolve such dispute or
controversy; provided, however, that nothing in this Section 23 shall affect the
Parties’ agreement in Section 12 that arbitration under Section 12 shall apply
to all disputes under this Agreement other than as provided in Section 12.4.
     24. INDEMNIFICATION. To the extent not otherwise required by law or the
Indemnification Agreement, the Company will consider in good faith, and
consistent with the Company’s past practices, requests by the Executive for
indemnification against claims arising from the Executive’s conduct in the
course and scope of the Executive’s employment under this Agreement and for
advancement of expenses reasonably incurred in defending against such claims.
Executive’s Initials jmb
Company’s Initials pcw

26



--------------------------------------------------------------------------------



 



     25. HEADINGS. The headings of the Sections and subsections contained in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.
     26. COUNTERPARTS. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same Agreement with the same effect as if all Parties had signed the same
signature page. Any signature page of this Agreement may be detached from any
counterpart of this Agreement and reattached to any other counterpart of this
Agreement identical in form hereto but having attached to it one or more
additional signature pages.
     27. ACKNOWLEDGMENT. The Executive represents and acknowledges the
following:
     (a) he has carefully read this Agreement in its entirety;
     (b) he understands the terms and conditions contained herein;
     (c) he has had the opportunity to review this Agreement with legal counsel
of his own choosing, and either has done so or has intentionally elected not to
do so, and in any event he has not relied on any statements made by the Company
or its legal counsel as to the meaning of any term or condition contained herein
or in deciding whether to enter into this Agreement; and
     (d) he is entering into this Agreement knowingly and voluntarily.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.
     THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION THAT MAY BE
ENFORCED BY THE PARTIES.

                  AMERISTAR CASINOS, INC.    
 
           
 
  By:   /s/ Peter C. Walsh    
 
           
 
  Name:   Peter C. Walsh    
 
  Title:   Senior Vice President and General Counsel    
 
                EXECUTIVE:           /s/ John M. Boushy                   John
M. Boushy    

Executive’s Initials jmb
Company’s Initials pcw

27



--------------------------------------------------------------------------------



 



Exhibit A
SEPARATION AGREEMENT
AND
GENERAL AND SPECIAL RELEASE
     This Separation Agreement and General and Special Release (“Agreement”) is
made by and between john m. boushy (the “Executive”) and Ameristar Casinos,
Inc., a Nevada corporation (“Company”), with respect to separation payments to
be paid to the Executive conditioned in part on a complete release by the
Executive of any and all claims against the Company and its affiliated entities,
their respective directors, officers, employees, agents, accountants, attorneys,
representatives, successors and assigns.
     In consideration of delivery to the Executive of the severance payments and
benefits by the Company conditionally promised by the Company in that certain
Executive Employment Agreement by and between the Executive and the Company
dated as of July 28, 2006 (the “Employment Agreement”), and with the sole
exception of those obligations expressly recited herein or to be performed
hereunder and of the Executive’s claims to vested interests the Executive may
have in employee benefit plans, stock options or restricted stock as defined
exclusively in written documents, the Executive and the Executive’s heirs,
successors and assigns do hereby and forever release and discharge the Company
and its affiliated entities and their past and present directors, officers,
employees, agents, accountants, attorneys, representatives, successors and
assigns from and against any and all causes of action, actions, judgments,
liens, indebtedness, damages, losses, claims, liabilities and demands of
whatsoever kind and character in any manner whatsoever arising prior to the date
of this Agreement, including but not limited to any claim for breach of
contract, breach of implied covenant, breach of oral or written promise,
allegedly unpaid compensation, wrongful termination, infliction of emotional
distress, defamation, interference with contract relations or prospective
economic advantage, negligence, misrepresentation or employment discrimination,
and including without limitation, to the extent permitted by law, alleged
violations of Title VII of the Civil Rights Act of 1964 prohibiting
discrimination based on race, color, religion, sex or national origin, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967 (including
the Older Workers Benefit Protection Act) prohibiting discrimination based on
age over 40, the Americans With Disabilities Act prohibiting discrimination
based on disability, the Fair Labor Standards Act, the Equal Pay Act, the Family
and Medical Leave Act, the Employee Retirement Income Security Act of 1974, the
Nevada Fair Employment Practices Act (NRS 613.010 et seq.), any state statutory
wage claim under Chapter 608 of the Nevada Revised Statutes, and any other
federal, state or local labor or fair employment law under which a claim might
be brought were it not released here, all as amended from time to time.
     The Executive assumes the risk of any mistake of fact and of any facts
which are unknown, and thereby waives any and all claims that this release does
not extend to claims which the Executive does not know or suspect to exist in
his favor at the time of executing this release, which if known by the Executive
must or might have materially affected his settlement with the Company.
Executive’s Initials jmb
Company’s Initials pcw

1



--------------------------------------------------------------------------------



 



     The Executive and the Company represent, understand and expressly agree
that this Agreement sets forth all of the agreements, covenants and
understandings of the parties, superseding all other prior and contemporaneous
oral and written agreements with respect to the termination or separation of the
Executive’s employment excepting only those written agreements set forth or
referred to in the Employment Agreement between the Executive and the Company,
including without limitation the Company’s Confidentiality and Non-Disclosure
Policy and the Company’s Insider Trading Policy, which the Executive and the
Company reaffirm and incorporate herein by this reference and which shall
survive indefinitely. The Executive and the Company agree that no other
agreements or covenants will be binding upon the parties unless set forth in a
writing signed by the parties or their authorized representatives, and that each
of the parties is authorized to make the representations and agreements herein
set forth by or on behalf of each such party. The Executive and the Company each
affirms that no promises have been made to or by either to the other except as
set forth in the Employment Agreement or this Agreement.
     The Executive and the Company agree that any and all disputes,
controversies or claims arising out of this Agreement or concerning the
Executive’s employment or its termination shall, except as otherwise provided by
the Employment Agreement, be determined exclusively by final and binding
arbitration pursuant to the terms of the Employment Agreement.
Executive’s Initials jmb
Company’s Initials pcw

2



--------------------------------------------------------------------------------



 



     The Executive acknowledges that he has had twenty-one (21) days within
which to consider this Agreement if he has wished to do so, that he has seven
(7) days from the date of his acceptance of this Agreement within which to
revoke his acceptance, that he has been and hereby is advised by the Company to
consult with counsel concerning this Agreement and has had an opportunity to do
so, and that no payments will be made to the Executive by the Company hereunder
until after such seven (7) days and until the Executive shall have provided
thereafter reasonable assurances on request that he has not revoked his
acceptance of this Agreement within such seven (7) days. The Executive affirms
that he enters into this Agreement freely and voluntarily.
     Dated                                         ,                      at   
                                                          ,                     
                    

           
 
       
 
  Executive    

     Dated                                         ,                      at   
                                                          ,                     
                    

                  AMERISTAR CASINOS, INC.    
 
           
 
  By        
 
           
 
  Its        
 
           

Executive’s Initials jmb
Company’s Initials pcw

3